Citation Nr: 1717086	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  16-16 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel



INTRODUCTION

The Veteran had active service from April 1962 to January 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the June 2015 rating decision issued from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran filed a notice of disagreement (NOD) with this decision in November 2015, and perfected a timely appeal of this decision in April 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Veteran contends that he injured his back while serving in the military, and relates his current back disability to his in-service injury.  In his April 2016 VA Form 9, the Veteran asserted that he was taken off of his regular duties, and placed on light duty for two to three weeks as a result of his in-service back injury.  According to the Veteran, he was prescribed pain medication to help alleviate his symptoms, and he received treatment for his back condition with his private physician, Dr. D., from 1966 to 1967 following his separation from service.  The Veteran did comment that Dr. D. is no longer practicing medicine, and as such, he cannot obtain these medical records. The Veteran further contends that he has experienced symptoms of back pain since service.  

Given the nature of the Veteran's condition and its observable symptoms, the Board finds that the Veteran is competent to report that he was injured in service and has suffered pain in his back since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  

Review of the Veteran's service treatment records reflects that the Veteran presented at the military dispensary in November 1962 with complaints of low back pain.  The post-service medical records include an August 2016 report of a lumbar spine magnetic resonance imaging (MRI), the results of which reveals degenerative disc and facet disease; circumferential disc bulging at L2-L3 without evidence of nerve root compromise; circumferential disc bulging at L3-L4 without evidence for nerve root compromise; and circumferential disc bulging and marginal spurring at L4-L5 which results in bilateral neuroforaminal narrowing and contact with the exiting right-sided nerve roots; facet degenerative changes and mild spinal canal stenosis; and circumferential disc bulging ta L4-L5 which contacts the anterior margin of the thecal sac as well as the bilateral intradural nerve roots.  

In this case, the Board notes that the Veteran has not been afforded a VA examination in connection with his claim for a back condition.  VA has a duty to obtain an adequate medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; and indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, if VA undertakes to provide a medical examination, the Board must ensure that such examination is adequate.  

Under the circumstances presented in this case, the Board finds that a VA medical examination and opinion is required.  The post-service treatment records reflect that the Veteran has been diagnosed with a back disability.  In addition, the November 1962 clinical report reflects that the Veteran was seen and treated for symptoms of back pain in service.  As discussed above, the Board has determined that the statements of the Veteran to the effect that he injured his back in service and has experiencing ongoing symptoms of back pain since service are competent.  Therefore, a medical examination is necessary to determine whether the Veteran's current back disability is related to his in-service back injury, or any other in-service cause.  

As this claim is being remanded for additional development, any and all outstanding medical records pertaining to the Veteran's back condition should also be retrieved and associated with the claims file.  See 38 C.F.R. § 3.159(c)(1); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send a letter to the Veteran requesting that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated him since service for his claimed back disorder.  This shall specifically include any private treatment records, as well as updated treatment records from any VA facility.  This should also include any medical records issued by the physician who treated the Veteran for his back symptoms from 1966 to1967.  The aid of the Veteran in securing these records, to include providing necessary authorization(s) for private medical records, should be enlisted as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing. The Veteran may submit medical records directly to VA.  

2. Then, once these records have been obtained and associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of his back disability.  The entire claims file must be made available to the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  The examiner must explicitly take into consideration the November 1962 clinical report reflecting the Veteran's complaints of low back pain.  Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service.  

Following a review of the record and an examination of the Veteran, the examiner must then express an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current back disability(ies), had its/their clinical onset in service or is otherwise related to the Veteran's military service, to include his in-service complaints of, and treatment for, low back pain.  The examiner must specifically discuss whether the Veteran's in-service symptoms of, and treatment for back pain led to the development of his current back disability.  

If the examiner finds that the Veteran's disability is not related to his service, then he/she must provide a complete rationale upon which his/her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

3. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the claim on appeal.  If the benefit sought is not granted, furnish to the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




